CATES, Judge.
Richardson, according to the State, has a coram nobis still pending in the Winston Circuit Court. The Attorney General has filed a motion to strike Richardson’s petition for mandamus which avers that Richardson seeks to expedite said cause.
Attached to this motion is an Exhibit, a letter from the Circuit Clerk, which states in part:
“On May 16, 1966 at which time at the request of the defendant, Hollis Richardson the cause was continued to allow him to secure counsel of his own choosing.
“On April 11, 1966, the Court [had] appointed the Hon. Elwood Rutledge, Attorney at Law, Haleyville, Alabama to represent the defendant, Hollis Richardson.
“The defendant, Hollis Richardson discharged the Court appointed counsel. The defendant stated to the Court some of his people was sending money for him to employ counsel.
“On May 16, 1966 the cause was continued to May 30, 1966 so the defendant could employ counsel.
“On May 30, 1966 the defendant in open Court stated he did not receive the money that some of his relatives were sending him to employ counsel with. The Court then appointed Hon. Carlton Mayhall, Jr., a practicing Attorney, Haleyville, Alabama to represent the defendant.
“That is the final written order in this cause.
“It was agreed in open Court that the defendant would file further proceedings by affidavit in regards to this cause and that the State would answer by affidavit and then the Court would rule upon said affidavit.
“As of this date, there has been no affidavits filed by the defendant, Hollis Richardson.”
Taking testimony viva voce in open court is not mandatory in coram nobis. Duncan v. State, 42 Ala.App. 111, 154 So. 2d 302.
Motion granted.